In this case, the court on June 10, 1947, affirmed a judgment of the circuit court dismissing the appellant's petition for a writ of mandamus
to compel the city of Beloit to issue to the appellant a license as a milk distributor, and held a certain milk ordinance of the city constitutional. The case is originally reported in 250 Wis. 613, 27 N.W.2d 733. In proceedings on appeal to the United States supreme court, the respondents moved to dismiss the appeal on the ground that the case was moot, the respondents confessing error and setting forth that the city had amended the ordinance and issued a milk license to the appellant pursuant to the amended ordinance.  The appellant opposed a dismissal of the appeal on the ground, among others, that a dismissal would result in permitting the judgment and decision of this court to stand as a valid judgment and decision holding the original ordinance constitutional and giving the city the right to re-enact the original ordinance. The United States supreme court on February 2, 1948, entered a mandate providing in part:  "On consideration of the motion of the appellees to dismiss, it appearing that the cause has become moot, the judgment of the supreme court of Wisconsin is vacated and the cause is remanded for such further proceedings as by that court may be deemed appropriate."  333 U.S. 825, 68 Sup. Ct. 450, 92 L.Ed. 0000.  [Reporter.]
After the filing of the mandate of the United States supreme court in this court, the appellant on March 29, 1948, moved that the judgment *Page 250 
of the circuit court be reversed and for other relief.  After hearing counsel for the respondents as well as for the appellant, this court on March 29, 1948, entered the following mandate:
By the Court. — "Judgment appealed from is reversed and cause remanded with directions to dismiss the complaint."